DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-20. The examined Claims are 1-20, with Claims 1-2, 5-8, 15-16, 18-20 being amended herein.

Response to Arguments

	Applicant has amended Claim 1 to require that the insulation apparatus further comprises a battery housing that contains the battery pack, wherein the insulating bag is configured to expand within the battery housing in response to an increase in altitude. Furthermore, Applicant has amended Claims 2, 5-7, 15-16, 18-20 to be in independent form and to each, generally, incorporate a plurality of structural limitations recited in Claim 1. Finally, Applicant has amended Claim 8 to clarify that the insulating bag is configured to expand within the battery housing in response to an increase in altitude.

	Applicant presents arguments in favor of said amendments versus the prior art of record (namely the disclosure of Huang) (Page 10 of Remarks). In particular, Applicant argues that Huang neither teaches nor suggests a battery housing containing a battery pack therein with an insulating bag disposed over the battery pack, wherein said insulating bag is configured to expand within the housing in response to an increase in altitude (Page 10 of Remarks). Furthermore, Applicant argues that in view of said amendment to Claim 1, as well as the aforementioned amendments to Claims 2, 5-7, 15-16, 18-20, all of the instant Claims are in condition for allowance (Page 10 of Remarks).

	Applicant’s aforementioned amendments/arguments are found to be persuasive. Accordingly, all previous rejections of record are hereby withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference of record relevant to at least independent Claims 1-2, 5-8, 15-16, 18-20 is Huang (US 4,946,415).

Huang teaches an inflatable aircraft (Abstract). As illustrated in Figures 1b and 3, Huang teaches that the aircraft comprises, at least, a body (1) and a receiver box (3) attached to the body (wherein (1) and (3), when attached to one another as in Figure 3, is interpreted as “an insulation apparatus”) (col. 2 lines 4-6). As illustrated in Figure 3, Huang teaches that the receiver box comprises a battery (33) therein, wherein the battery is specifically illustrated a plurality of battery cells therein (“a battery pack comprising a plurality of battery cells”). As illustrated in Figure 1b, Huang teaches that the body is formed of a mylar sack (“insulation bag”) disposed over the receiver box (and therefore disposed, necessarily, over the battery within the receiver box) (“an insulating bag disposed over the battery pack”), wherein the mylar sack is inflated with a Noble gas such as helium which expands at an altitude (e.g. the helium is, at a minimum, is expanded at an altitude as illustrated in Figure 1b) (col. 2 lines 7-31).

However, Claim 1 requires that a battery housing that contains the battery pack, wherein the insulating bag is configured to expand within the battery housing in response an increase in altitude. Claim 2 requires that the insulating bag comprises a plurality of walls defining a plurality of partitions configured to reduce convention in the insulating bag, wherein each inner wall comprises the PET film, and wherein each partition is at least partially filled with the Noble gas. Claim 5 requires the provision of a platform comprising a plurality of supports, wherein the insulating bag is disposed around the platform, and wherein the insulating bag further comprises a plurality of holes configured to accept the plurality of supports of the platform. Claim 6 requires the provision of a layer of insulating foam disposed around the insulating bag. Claim 7 requires that the Noble gas comprises Krypton, Xenon, or Argon. Claim 8 requires the provision of both a platform comprising a plurality of supports configured to attach the platform to a fuselage and a battery housing which surrounds the battery pack and is attached to the platform, wherein the insulating bag is disposed over the battery pack and within the battery housing, wherein the insulating bag further comprises a plurality of holes configured to accept the plurality of supports of the platform. Claim 15 requires disposing an insulating bag over a battery pack comprising a plurality of battery cells contained by a battery housing, wherein the insulating bag is configured to expand within the battery housing in response to an increase in altitude. Claim 16 requires that the insulating bag comprises a plurality of walls defining a plurality of partitions configured to reduce convention in the insulating bag, wherein each inner wall comprises the PET film, and wherein each partition is at least partially filled with the Noble gas. Claim 18 requires the provision of a platform comprising a plurality of supports, wherein the insulating bag is disposed around the platform, and wherein the insulating bag further comprises a plurality of holes configured to accept the plurality of supports of the platform. Claim 19 requires the provision of a layer of insulating foam disposed around the insulating bag. Claim 20 requires that the Noble gas comprises Krypton, Xenon, or Argon.

While, Huang’s inflatable aircraft comprises the mylar sack being disposed over the receiver box (and therefore disposed, necessarily, over the battery within the receiver box), Huang neither teaches nor suggests positioning the mylar sack such that it expands within a battery housing in response to an increase in altitude. At best, while Huang’s receiver box may function as a battery housing that contains a battery pack, Huang’s mylar sack simply is not constructed/positioned in such a manner that it could expand, in any way, within said receiver box. 
Furthermore, while Huang teaches that the body is formed of a single mylar sack inflated with helium, Huang neither teaches nor suggests the further provision of a plurality of partition-defining inner walls within the mylar sack which are configured to reduce convection therein. Therefore, Huang also neither teaches nor suggests forming such inner walls out of mylar (or any other PET film) and at least partially filling such partitions with helium (or any other Noble gas).
Furthermore, Huang teaches that the body is specifically intended to be attached to the receiver box by a fastening means (e.g. velcro) (col. 2 lines 16-19). Accordingly, the surface of the receiver box to which the body is attached may readily be interpreted as a “platform” around which the body is, at least partially, disposed. However, Huang neither teaches nor suggests that any particular outer surface of the receiver box (let alone said surface of the receiver box to which the body is attached) comprises a plurality of supports, or that the body comprises a plurality of holes configured to accept such a plurality of supports. Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.
Furthermore, Huang teaches that the body is formed of a single mylar sack inflated with helium, wherein the outer surface of the body is illustrated as being disposed to the environment. Accordingly, Huang neither teaches nor suggests the further provision of a layer of insulating foam (or any other type of foam) disposed around the body. Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.
Furthermore, Huang teaches that the body is formed of a single mylar sack inflated with helium. In fact, Huang teaches the body is intended to be inflated with a gas which is lighter than air (col. 2 lines 8-10). Accordingly, Huang neither teaches nor suggests that the body may be filled with Krypton, Xenon, or Argon (or any other Noble gas other than helium). Furthermore, one of ordinary skill in the art would not have found it obvious to specifically modify Huang in the instantly claimed manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729